Morris v Ontario County (2017 NY Slip Op 05534)





Morris v Ontario County


2017 NY Slip Op 05534


Decided on July 7, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., DEJOSEPH, NEMOYER, AND CURRAN, JJ.


724 CA 16-02003

[*1]JAMES MORRIS AND DOROTHY A. MORRIS, INDIVIDUALLY AND AS ADMINISTRATORS WITH LETTERS OF ADMINISTRATION WITH LIMITATIONS OF THE ESTATE OF KRISTY L. MORRIS, ALSO KNOWN AS KRISTY LOUISE MORRIS, DECEASED, PLAINTIFFS-APPELLANTS,
vONTARIO COUNTY, ET AL., DEFENDANTS, RAMSEY CONSTRUCTORS, INC., AND PHELPS GUIDE RAIL, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 3.) 


MORRIS & MORRIS, ATTORNEYS, ROCHESTER (DEBORAH M. FIELD OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
BURDEN, HAFNER & HANSEN, LLC, BUFFALO (PHYLISS A. HAFNER OF COUNSEL), FOR DEFENDANT-RESPONDENT RAMSEY CONSTRUCTORS, INC.
RUSSO & TONER, LLP, BUFFALO (TIMOTHY P. WELCH OF COUNSEL), FOR DEFENDANT-RESPONDENT PHELPS GUIDE RAIL, INC. 

	Appeal from an order of the Supreme Court, Ontario County (Frederick G. Reed, A.J.), entered July 29, 2016. The order granted the motions of defendants Ramsey Constructors, Inc., and Phelps Guide Rail, Inc., for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Morris v Ontario County ([appeal No. 2] ___ AD3d ___ [July 7, 2017]).
Entered: July 7, 2017
Frances E. Cafarell
Clerk of the Court